Citation Nr: 1143800	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-25 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from February 1943 to August 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the claim on appeal.

The Board notes the appellant requested a hearing in her June 2010 substantive appeal form, but withdrew the hearing request in March 2011 and requested that the matter be sent directly to the Board for review.

Initially, the Board notes that in August 2011 the Board sent the appellant's claim for a cardiologist's expert medical opinion from the Veteran's Health Administration (VHA) under the provisions of 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901(a) (2011).  The requested opinion was provided in October 2011.  Normally, the Board is required to provide notice of the VHA opinion to the appellant and afford her time to submit a response to the opinion if desired.  As the Board is granting the claim for service connection for the cause of the Veteran's death in full, there is no need to provide notice of the opinion and the appellant is not prejudiced in proceeding with the adjudication of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008.  The cause of death listed on his death certificate was renal failure due to arteriosclerotic cardiovascular disease (ASCVD).  

2.  The preponderance of the evidence indicates that the Veteran was not diagnosed with a cardiovascular or renal disability during service or within one year of separation from service.

3.  At the time of the Veteran's death, service connection had been established for below the knee amputation of the left leg, evaluated as 40 percent disabling; low back pain with muscle spasms, evaluated as 20 percent disabling; chronic osteomyelitis of the left leg, evaluated as noncompensable; and pulmonary tuberculosis, moderately advanced, arrested, evaluated as noncompensable.  The combined evaluation was 50 percent.  

4.  There is at least an approximate balance of positive and negative evidence that one or more service-connected disabilities, specifically the Veteran's left leg osteomyelitis and resulting below the knee amputation of the left leg, rendered the Veteran materially less capable of resisting the primary cause of his death.  


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, a disability incurred in service contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the sole issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the appellant.  

Service Connection for Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, to include cardiovascular-renal disease and organic heart disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board notes the claims file does not include a diagnosis of a renal disease, hypertension, or organic heart disease in service or within one year of service.  As such, service connection on a presumptive basis is not warranted for the above conditions.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In determining whether a veteran's service-connected disabilities contributed to the cause of his or her death, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the cause of death listed on the death certificate was renal failure due to ASCVD.  The Veteran's death certificate shows that an autopsy was not performed.

At the time of the Veteran's death, service connection had been established for below the knee amputation of the left leg, evaluated as 40 percent disabling; low back pain with muscle spasms, evaluated as 20 percent disabling; chronic osteomyelitis of the left leg, evaluated as noncompensable; and pulmonary tuberculosis, moderately advanced, arrested, evaluated as noncompensable.  The combined evaluation was 50 percent.  The Veteran also was in receipt of special monthly compensation (SMC) under subsection (k) for anatomical loss of one foot and under subsection (q) for tuberculosis completely arrested.

The appellant contends that the Veteran's service-connected disabilities contributed substantially or materially to cause his death in that they resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the disease primarily causing death.

The Veteran served on active duty in the United States Army from February 1943 to August 1947, including service in Germany as an infantry platoon guide.  The Veteran's service treatment records reflect that in December 1944, the Veteran suffered a severe gunshot wound to his left ankle with a secondary left tibia and fibula fracture, compound, comminuted, for which he was hospitalized until his medical discharge in August 1947.  His injuries were initially treated in December 1944 with a sulfa dressing at an aid station, and later debrided and closed at a hospital (and a cast was placed).  The Veteran underwent several subsequent treatments in service, including but not limited to insertion of a Steinman pin in the left os calcis, debridement, and application of a traction splint in January 1945, removal of the Steinman pin and application of a long leg cast in January 1945, sequestrectomy debridement and application of a long leg cast in February 1945, saucerization, tibia, left, in April 1945, split thickness graft in April 1945, excision of a split thickness graft, sliding bone graft, and closure, tibia, left, in January 1946, saucerization of the left tibia was performed in January 1947, a split thickness graft to the saucerized cavity in January 1947, and repacking of the bone cavity in May 1947 (see medical board discharge report).  An August 1947 medical board certificate of disability for discharge reflects that the Veteran was discharged from service due to diagnoses of osteomyelitis, chronic, suppurative, moderate, left tibia, secondary to fracture, compound, comminuted, complete, left tibia, secondary to a December 1944 gunshot wound, deformity of the left lower leg manifested by bony defect and atrophy of calf and thigh, and ankylosis of the left ankle joint (as well as chronic, advanced tuberculosis).

Post-service, a May 1958 VA examination report revealed a left leg scar with extreme saucerization of the tibia with definite depression and adherence of skin, and no left ankle range of motion; diagnoses of osteoporosis, lower left extremity, and arthrodesis, left ankle, were recorded.  A November 1948 VA examination (orthopedic) report reflects diagnosed osteo-ankylosis of the left ankle with atrophy of the left leg.  A January 1951 VA examination (orthopedic) report reflects diagnosed residuals of left lower leg gunshot wound, moderately severe secondary osteomyelitis, moderately severe bony defect, healed fibula and tibia fractures, moderate deformity, moderate atrophy, favorable left ankle ankylosis.  An August 1953 orthopedic evaluation report reflects diagnoses of chronic recurring osteomyelitis, quiescent, lower left tibia, with ankylosis of the ankle and left leg atrophy were recorded.

A December 1966 chest x-ray (relating to a history of tuberculosis) reflects that the Veteran's heart was normal.

A January 1, 1967 VAMC inpatient treatment record reflects that the Veteran was hospitalized for his gunshot wound scar area "opening up" and draining; it was noted that bone was exposed, a diagnosis of acute/chronic osteomyelitis, distal left tibia, was recorded, and it was noted that the Veteran expressed that he did not wish to undergo any more skin grafts, and that he was willing to undergo amputation.  A January 10, 1967 VA operative report reflects that a left leg amputation, below the knee, was performed.

March and June 1967 VA treatment records reflect that the Veteran was provided with a prosthesis.

A December 1967 VA examination report reflects that the Veteran reported a history of heart complaints or treatment in 1954.  In that regard, the prior January 1, 1967 VA treatment record notes a history of treatment "several years ago" for "too rapid heartbeat," but no recurrence since.

A March 1979 letter from Dr. M.G. opined that the Veteran's myocardial infarction was "undoubtedly" related to service due to the severe strain placed on the Veteran due to his amputation.  Dr. M.G. noted that the Veteran was a mail carrier prior to the amputation.

An April 1979 VA examination report reflects that no heart disease was found, and that the examiner opined that there is no relationship between the Veteran's left foot amputation and his history of heart attack.  The examiner noted that the Veteran's history of heart attack was "unconfirmed" (despite the records from Dr. M.G. in the claims file).  A May 1979 letter from Dr. M.G. reiterated the prior claims from the March 1979 letter, stating that the Veteran had been in good health until his leg was amputated a few years previously and that he had experienced severe stress because he could not continue working at the United States Postal Service.  The physician also noted that various articles discussed an association between amputation and increased myocardial infarction and coronary artery disease.  After considering the foregoing, entitlement to service connection for a heart condition was denied in a June 1979 rating decision.

As noted above, the Veteran died in September 2008, and the death certificate lists the causes of death as renal failure (noted as having an onset of about one week) due to ASCVD (noted as having an onset of several years).

A September 2008 letter from Dr. R.S. noted that the Veteran had stents placed in his heart in 2007, followed by "redo surgery" in July 2008 requiring a vein being harvested from the Veteran's amputated leg, and involving respiratory failure that required placing the Veteran on a ventilator.  Dr. R.S. noted that the harvesting of the vein from the Veteran's amputated leg resulted in a total inability to ambulate, and required a rehab stay and prolonged nursing home stay with multiple medical problems ultimately resulting in the Veteran's death.  Dr. R.S. further opined that the Veteran's left leg amputation had a "significant impact" on the Veteran's cardiac history, and that the Veteran had a great deal of stress due to his service-connected injury as well as inactivity that contributed to his heart disease.

A November 2009 VA medical opinion was obtained to address the cause of the Veteran's death.  The VA examiner essentially opined that the Veteran's left leg condition did not contribute substantially or materially to the Veteran's death, reasoning that there were no treatment records from Dr. R.S., nor any treatment records leading up to the Veteran's death, in the claims file (although the Board does acknowledge a few diagnostic records from Dr. R.S. dated February 1979 were in the claims file), and that Dr. R.S.'s opinion did not address risk factors of hypertension and hyperlipidemia.

Subsequently, several private treatment records dated from September 2002 to September 2008 from Dr. R.S., as well as VA treatment records dated from May 2007 to August 2008, were associated with the claims file.  These records reflect that the Veteran was followed for diagnosed coronary artery disease, a left carotid bruit, congestive heart failure, renal insufficiency, hypothyroidism, hypertension, and hyperlipidemia.  See, e.g., Private treatment Record, July 2007, January 2007, March 2005, September 2004; VA Treatment Record, January 2008.  These records also reflect that the Veteran had a history of coronary artery bypass graft surgery in 1991 (see January 2008 VA treatment record), staged angioplasty with stent implantation in May 2003 (which operative report notes a prior stenting procedure), implantation of new pacemaker leads in May 2005, another stent placement procedure in August 2007 (see January 2008 VA treatment record), and bypass surgery in July 2008 "with complications."

After the above noted treatment records dated from September 2002 to September 2008 were associated with the claims file, an April 2010 addendum VA medical opinion was obtained based on a review of these more recent treatment records.  The VA examiner opined that the Veteran's death was not "caused by or the result of" his left leg below the knee amputation.  The examiner reasoned that the Veteran had a history of hyperlipidemia, with elevated triglycerides, hypertension, a carotid bruit, and hypothyroidism (which the examiner noted as possibly contributing to the Veteran's inactivity).

In an attempt to clarify the conflicting medical evidence of record, the Board sought a VHA opinion in August 2011.  The resulting October 2011 cardiologist's opinion discussed the Veteran's history and the conflicting medical opinions of record.  The cardiologist concluded that it was at least as likely as not that the Veteran's "chronic osteomyelitis and related stress may have contributed to the progression of atherosclerotic disease."  The examiner also stated that "chronic stress (due to osteomyelitis followed by amputation) would make him less capable of resisting the effects of other disease."  As to rationale, the cardiologist observed that chronic stress, anxiety, and/or depression were associated with worsening outcomes in individuals with heart failure.  In addition, chronic infectious conditions, including osteomyelitis, was associated with a higher incidence of myocardial infarction and acute coronary syndromes.  The cardiologist indicated that whether "the strength of current scientific evidence would elevate these associations to the level of 'contributory cause of death', as defined by the VA is inconclusive."  Nevertheless, the cardiologist concluded that the Veteran "should be given the benefit of the doubt and his heart disease / atherosclerotic disease presumed to be service-connected" based on VA's acknowledgment that above the knee amputations were presumed causative of ischemic heart disease and the Veteran's history "certainly would have been more debilitating to his mental and physical health than most above-knee amputations!"  

The Board finds the October 2011 VHA opinion to be credible and probative.  The cardiologist's opinion was based on review of the claims file and medical records, including the conflicting medical opinions of record.  While some of the statements made therein were somewhat speculative in nature, the Board finds that the opinion, in context, clearly concluded that it was at least as likely as not that the Veteran's service-connected disabilities, specifically his osteomyelitis and resulting below the left knee amputation, caused chronic stress that made the Veteran less capable of resisting the effects of other disease.  The cardiologist provided a rationale that was thorough and consistent with the evidence of record.

The Board also finds the March 1979 and May 1979 letters from Dr. M.G. of probative value.  The private physician concluded that the Veteran's heart problems could be attributed to his below the knee amputation, based on VA medical research indicating a relationship between heart problems and amputations.  

In regards to the above opinions, the Board notes that a provision under 38 C.F.R. § 3.310(c) mandates that service connection be granted for ischemic heart disease or other cardiovascular disease developing in a veteran with a service connected above the knee amputation of one leg or service-connected amputations of both legs at or above the ankles.  38 C.F.R. § 3.310(c) (2011).  The Board recognizes that this presumption for service connection for a cardiovascular disorder under 38 C.F.R. § 3.310(c) does not apply in the instant case where the evidence clearly shows that the Veteran had a below the knee amputation of one leg.  Nevertheless, it is noteworthy to point out that such a presumption exists based on a relationship between cardiovascular disease and above the knee amputation of one leg, especially in light of the opinions discussed above.

The Board finds the November 2009 VA examination report and April 2010 report addendum of some probative value.  As discussed, the examiner concluded that the Veteran's service-connected disabilities did not cause the Veteran's death.  The examiner attributed the cause of death to multiple nonservice-connected factors.

In summary, there are conflicting medical opinions of record that are competent and probative.  These opinions rely on a basis and rationale discussed therein.  In light of these conflicting medical opinions, the Board concludes that the evidence is at least in relative equipoise as to whether a disability incurred in service contributed substantially or materially to cause the Veteran's death.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309 (c), 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


